                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


AMANDA BEYER,

                    Plaintiff,
                                                    Case No. 21-cv-514-pp
      v.

MICHELS CORPORATION,

                    Defendant.


     ORDER REMINDING PLAINTIFF OF OPTION TO FILE AMENDED
   COMPLAINT IN LIEU OF RESPONDING TO DEFENDANT’S MOTION TO
                      DISMISS (DKT. NO. 15)


      On June 14, 2021, the defendant filed a motion to dismiss the complaint

under Federal Rule of Civil Procedure12(b)(6). Dkt. No. 15. The defendant

argues that the plaintiff fails to state a claim for overtime pay for her alleged

pre-shift hours, she fails to state a claim that a bonus must be included in the

regular rate under either federal or state law, she fails to state a claim for

compensable meal breaks under federal law, and her state-law claim for

unpaid lunch periods should be dismissed under the supplemental jurisdiction

statute. Dkt. No. 16 at 12-24.

      Under Civil Local Rule 7(b), if the plaintiff wishes to oppose the motion

she must do so within twenty-one days—that is by July 6, 2021 (this is

actually twenty-two days, but the court takes into consideration the

Independence Day federal holiday). The plaintiff is free to timely file a response

to the motion to dismiss, but the court reminds the plaintiff that she has

                                         1

           Case 2:21-cv-00514-PP Filed 06/15/21 Page 1 of 2 Document 17
another option—she may file an amended complaint to try to cure the alleged

deficiencies. See Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. and

Nw. Ind., 786 F3d 510, 522 (7th Cir. 2015) (explaining that a responsive

amendment may avoid the need to decide the motion or reduce the number of

issues decided). Fed. R. Civ. P. 15(a)(1) allows the plaintiff to file the amended

complaint as a matter of course within twenty-one days after service of the

responsive pleading.

      The court ORDERS that by July 6, 2021 the plaintiff shall file either an

amended complaint or a response to the motion to dismiss.

      Dated in Milwaukee, Wisconsin this 15th day of June, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         2

         Case 2:21-cv-00514-PP Filed 06/15/21 Page 2 of 2 Document 17
